Exhibit 10.29

401(k) Lost Benefit Plan

Executive officers receive additional compensation due to dollar limitations on
benefits and contributions under the Internal Revenue Service Code to the
Company’s 401(k) plan.  Section 402(g)(3) of the IRS Code limits elective
deferrals into the company’s qualified 401(k) plan.  Section 415(c)(1)(A) limits
the total annual contribution into the plan.

The Company’s 401(k) plan allows employees to contribute up to 6% of their
salary and bonus and the Company will match the contribution dollar for dollar. 
However, as indicated, the IRS limits the annual elective deferrals by an
employee to a qualified plan.   The Company therefore provides additional
compensation to make up for the lost tax benefit and Company match on the
difference of 6% of the executive’s salary and bonus over the maximum
contribution allowed by the IRS elective deferral limits.  This amount is then
grossed up and paid as cash compensation to the executive.

The Company also may provide a profit share contribution to an employee as a
percentage (between 0% and 10%) of the employees’ salary.  However, the IRS
limits the total annual contribution for an employee into a qualified plan.  The
Company therefore provides additional compensation to make up for the lost
profit sharing amount which cannot be contributed because the executive has hit
the maximum annual contribution amount allowed by the IRS limitations.  This
amount is also grossed up and paid as cash to the executive.

 


--------------------------------------------------------------------------------